Exhibit 10.1

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the      day of             ,              by and between LKQ Corporation,
a Delaware corporation (the “Company”), and                                     
(the “Key Person”).

Recitals

The Board of Directors of the Company is of the opinion that the interests of
the Company will be advanced by encouraging certain persons affiliated with the
Company, upon whose judgment, initiative and efforts the Company is largely
dependent for the successful conduct of the Company’s business, to acquire or
increase their proprietary interest in the Company, thus providing them with a
more direct stake in its welfare and assuring a closer identification of their
interests with those of the Company.

The Board of Directors of the Company is of the opinion that the Key Person is
such a person.

The Company desires to grant restricted stock units to the Key Person, and the
Key Person desires to accept such grant, all on the terms and subject to the
conditions set forth in this Agreement and set forth in the Company’s 1998
Equity Incentive Plan, a copy of which is attached hereto as Exhibit A (the
“Plan”). Any capitalized term used herein that is not defined shall have the
meaning of such term set forth in the Plan.

Covenants

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Grant of Restricted Stock Units. The Company hereby grants to the Key Person
and the Key Person hereby accepts from the Company             restricted stock
units (“RSUs”), on the terms and subject to the conditions set forth herein and
in the Plan (the “Award”).

2. Representation of the Key Person. The Key Person hereby represents and
warrants that the Key Person has been provided a copy of the Plan and is
accepting the RSUs with full knowledge of and subject to the restrictions
contained in this Agreement and the Plan.

3. Vesting. The RSUs are subject to time-based vesting restrictions as follows:
The Award shall vest with respect to one-third of the number of RSUs subject to
the Award on each one-year anniversary of the grant date over a three-year
period (the “Vesting Period”).



--------------------------------------------------------------------------------

4. Termination of Relationship. In the event a Key Person’s employment,
consulting arrangement or other affiliation with the Company and/or its
Subsidiaries is terminated for any reason other than death or Disability, all
RSUs of such Key Person that are unvested at the date of termination shall be
forfeited to the Company. In the event the Key Person’s employment, consulting
arrangement or other affiliation with the Company and/or its Subsidiaries is
terminated due to death or Disability, all RSUs of such Key Person shall
immediately become fully vested on the date of termination and all restrictions
shall lapse.

5. Non-Transferability of RSUs. Except as expressly provided in the Plan or this
Agreement, prior to the expiration of the Vesting Period described in Section 3,
the RSUs may not be sold, assigned, transferred, pledged or otherwise disposed
of, shall not be assignable by operation of law, and shall not be subject to
execution, attachment or similar process, except by will or the laws of descent
and distribution. Any attempted sale, assignment, transfer, pledge or other
disposition of any RSUs prior to vesting shall be null and void and without
effect.

6. Payment. Vested RSUs shall be paid to the Key Person in whole shares of
common stock of the Company. If the vesting calculation results in a fractional
number of shares, such fractional number of shares shall be paid in cash. No
fractional shares shall be issued.

7. Taxes. The Key Person shall be responsible for taxes due upon the expiration
of any portion of the Vesting Period and on any gain upon transfer of the shares
of common stock of the Company received upon the vesting of the RSUs. The Key
Person acknowledges that the decision to make a Section 83(b) election shall be
made by the Key Person in consultation with his or her tax advisor. The Key
Person acknowledges that the Section 83(b) election form must be filed with the
Internal Revenue Service within 30 days of the date hereof.

8. No Rights as a Stockholder. Prior to the expiration of the applicable portion
of the Vesting Period, the Key Person is not a stockholder, does not have any
voting rights, and shall not be entitled to receive any dividends with respect
to the RSUs.

9. Notices. Any notices required or permitted hereunder shall be sent using any
means (including personal delivery, courier, messenger service, facsimile
transmission or electronic transmission), if to the Key Person, at the address
set forth below or such other address as the Key Person may designate in writing
to the Company, and, if to the Company, at the address of its headquarters in
Chicago, Attention: General Counsel, or such other address as the Company may
designate in writing to the Key Person. Such notice shall be deemed duly given
when it is actually received by the party for whom it was intended.

10. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

2



--------------------------------------------------------------------------------

11. Amendment or Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.

12. Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Key
Person and the Key Person’s executors, administrators, personal representatives
and heirs. In the event that any part of this Agreement shall be held to be
invalid or unenforceable, the remaining parts hereof shall nevertheless continue
to be valid and enforceable as though the invalid portions were not a part
hereof.

13. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings relating to such subject
matter.

14. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Illinois, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.

15. Incorporation of Terms of Plan. The terms of the Plan are incorporated
herein by reference and the Key Person’s rights hereunder are subject to such
terms to the extent they are inconsistent with or in addition to the terms set
forth herein, and the Key Person hereby agrees to comply with all requirements
of the Plan.

16. Non-Competition and Confidentiality. (a) Notwithstanding any provision to
the contrary set forth elsewhere herein, the RSUs, the shares of common stock of
the Company underlying the RSUs, or any proceeds received by the Key Person upon
the sale of shares of common stock of the Company underlying the RSUs shall be
forfeited by the Key Person to the Company without any consideration therefor,
if the Key Person is not in compliance, at any time during the period commencing
on the date of this Agreement and ending one year after the date that all of the
RSUs have become vested, with all applicable provisions of the Plan and with the
following conditions:

(i) the Key Person shall not directly or indirectly (1) be employed by, engage
or have any interest in any business which is or becomes competitive with the
Company or is or becomes otherwise prejudicial to or in conflict with the
interests of the Company or its subsidiaries, (2) induce any customer of the
Company or its subsidiaries to patronize such competitive business or otherwise
request or advise any such customer to withdraw, curtail or cancel any of its
business with the Company or its subsidiaries, or (3) solicit for employment any
person employed by the Company or its subsidiaries; provided, however, that this
restriction shall not prevent the Key Person from acquiring and holding up to
two percent of the outstanding shares of capital stock of any corporation which
is or becomes competitive with the Company or is or becomes otherwise
prejudicial to or in conflict with the interests of the Company if such shares
are available to the general public on a national securities exchange or in the
over-the-counter market; and

 

3



--------------------------------------------------------------------------------

(ii) the Key Person shall not use or disclose, except for the sole benefit of or
with the written consent of the Company, any confidential information relating
to the business, processes or products of the Company.

(b) The Company shall notify in writing the Key Person of any violation by the
Key Person of this Section 16. The forfeiture shall be effective as of the date
of the occurrence of any of the activities set forth in (a) above. If the shares
of common stock of the Company underlying the RSUs have been sold, the Key
Person shall promptly pay to the Company the amount of the proceeds from such
sale. The Key Person hereby consents to a deduction from any amounts owed by the
Company to the Key Person from time to time (including amounts owed as wages or
other compensation, fringe benefits or vacation pay) to the extent of the
amounts owed by the Key Person to the Company under this Section 16. Whether or
not the Company elects to make any set-off in whole or in part, the Key Person
agrees to timely pay any amounts due under this Section 16.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

LKQ CORPORATION     KEY PERSON By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Address:  

 

     

 

     

 

 

4